DETAILED ACTION
This is a response to the Applicants' file on 3/7/22. In virtue of this filing, Applicant has elected claims 1-7 without traverse. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,281,170. Although the claims at issue are not identical, they are not patentably distinct from each other because of the below reasons:

Instant application:17/687,863
1. A control system comprising an electronic circuit having a wireless mesh radio, a microcontroller, a wireless short-range radio link unit, a plurality of field- effect transistor drivers to connect to one or more individual light or sound producing devices or sets of said devices, a low voltage power supply, an audio input rectifier and filter, and a rotary or other switch.
2. The control system of claim 1 wherein the rotary or other switch is a rotary switch.
3. The control system of claim 1 wherein the rotary or other switch is a push button switch.

4. A light or sound system comprising a plurality of control systems, wherein the light or sound system is configured so that the plurality of control systems are interconnected in a non-hierarchical mesh network, wherein the mesh wireless radio of a given control system has the capacity to signal nearby control systems, one or more control systems have a switch filter configured to permit hop signal rebroadcasting, and a plurality of light or sound producing devices are functionally connected to a plurality of field-effect transistor drivers of control systems interconnected in the mesh network.

5. A light or sound system as set forth in claim 4 wherein one or more of said plurality of control systems comprises an electronic circuit having a wireless mesh radio, a microcontroller, a wireless short-range radio link unit, a plurality of field- effect transistor drivers to connect to one or more individual light or sound producing devices or sets of said devices, a low voltage power supply, an audio input rectifier and filter, and a rotary or other switch.

6. A light or sound system as set forth in claim 5 wherein all of said plurality of control systems comprises an electronic circuit having a wireless mesh radio, a microcontroller, a wireless short-range radio link unit, a plurality of field- effect transistor drivers to connect to one or more individual light or sound producing devices or sets of said devices, a low voltage power supply, an audio input rectifier and filter, and a rotary or other switch.
7. A light or sound system as set forth in claim 5 further comprising a smart phone having a software application or other music signaling unit which is configured to provide for area synchronization of color and light intensity within the system by wirelessly functionally connecting to one or more of the wireless short-range radio link units.
Patent No: 11,281,170
1. A control system comprising: a microcontroller; a low voltage power supply; an audio input rectifier and filter; a rotary or other switch; an electronic circuit having a wireless mesh radio; a wireless short-range radio link unit distinct from said wireless mesh radio, said wireless short-range radio link unit configured to receive a control message; a plurality of field-effect transistor drivers configured to connect to at least one individual light or sound producing device or set of said devices, each of said plurality of field-effect transistor drivers is individually configurable to connect to and continuously synchronize a unique set of light or sound producing devices from information transmitted through a non-hierarchical mesh network; wherein said control system can be configured to wirelessly sync with similar control systems through said wireless mesh radio within a predetermined proximity in a non-hierarchical mesh network configuration, such that said network configuration can expand as similar control systems are introduced to said network; wherein said control system can be individually configured to pair with and continuously synchronized with a first group of control systems on said non-hierarchical network, and can be further individually configured so as to remain unpaired with a second group of control systems on said non-hierarchical network, such that said control system is in continuous synchronization with said first group, but not in continuous synchronization with said second group; wherein said control system can rebroadcast said control message to said similar control systems on said non-hierarchical mesh network via said wireless mesh radio regardless of the group.

2. The control system of claim 1 wherein the rotary or other switch is a rotary switch.

3. The control system of claim 1 wherein the rotary or other switch is a push button switch.


4. A light or sound system comprising: a plurality of control systems, wherein the plurality of control systems are interconnected in a non-hierarchical mesh network; wherein each of said plurality of control systems comprises: a mesh wireless radio that has the capacity to signal the mesh wireless radio of nearby control systems; a switch filter configured to permit hop signal rebroadcasting; a plurality of field-effect transistor drivers configured to connect to at least one individual light or sound producing device or set of said devices, each of said plurality of field-effect transistor drivers is individually configurable to connect to and continuously synchronize a unique set of light or sound producing devices from information transmitted through a non-hierarchical mesh network; wherein said plurality of control systems can be configured to wirelessly sync together through said wireless mesh radio, such that said light or sound system can expand as additional control systems are introduced to said network; wherein each of said plurality of control systems can be individually configured to pair with and continuously synchronized with a first group of control systems in said light or sound system, and can be further individually configured so as to remain unpaired with a second group of control systems in said light or sound system, such that a given control system is in continuous synchronization with said first group, but not in continuous synchronization with said second group; wherein each of said plurality of control systems can rebroadcast a control message to other control systems in said light or sound system through said non-hierarchical mesh network regardless of the group.


5. A light or sound system as set forth in claim 4, wherein; each of said plurality of control systems further comprises: an electronic circuit having a wireless mesh radio; a microcontroller; a wireless short-range radio link unit; a low voltage power supply; an audio input rectifier and filter; and a rotary or other switch.



6. A light or sound system as set forth in claim 5 further comprising a smart phone having a software application or other music signaling unit which is configured to provide for area synchronization of color and light intensity within the system by wirelessly functionally connecting to one or more of the wireless short-range radio link units.


All limitations of claim 1 of instant application are similar all limitations of claim 1 of Patent application above. The limitations of claim 1 of the instant application are broader to compare with the limitation of claim 1 of the Patent application above.
Regarding claim 2, claim 2 of Patent also disclose  wherein the rotary or other switch is a rotary switch.
Regarding claim 3, claim 3 of Patent also disclose  wherein the rotary or other switch is a push button switch.
Regarding claim 4, claim 4  of Patent disclose  a light or sound system comprising a plurality of control systems, wherein the light or sound system is configured so that the plurality of control systems are interconnected in a non-hierarchical mesh network, wherein the mesh wireless radio of a given control system has the capacity to signal nearby control systems, one or more control systems have a switch filter configured to permit hop signal rebroadcasting, and a plurality of light or sound producing devices are functionally connected to a plurality of field-effect transistor drivers of control systems interconnected in the mesh network. The limitations of claim 4 of the instant application are broader to compare with the limitation of claim 4 of the Patent application above.
Regarding claim 5, claims 4-5  of Patent disclose  a light or sound system as set forth in claim 4 wherein one or more of said plurality of control systems comprises an electronic circuit having a wireless mesh radio, a microcontroller, a wireless short-range radio link unit, a plurality of field- effect transistor drivers to connect to one or more individual light or sound producing devices or sets of said devices, a low voltage power supply, an audio input rectifier and filter, and a rotary or other switch.
Regarding claim 6, claims 4-5  of Patent disclose  a light or sound system as set forth in claim 5 wherein all of said plurality of control systems comprises an electronic circuit having a wireless mesh radio, a microcontroller, a wireless short-range radio link unit, a plurality of field- effect transistor drivers to connect to one or more individual light or sound producing devices or sets of said devices, a low voltage power supply, an audio input rectifier and filter, and a rotary or other switch.
Regarding claim 7, claim 6 of Patent disclose a light or sound system as set forth in claim 5 further comprising a smart phone having a software application or other music signaling unit which is configured to provide for area synchronization of color and light intensity within the system by wirelessly functionally connecting to one or more of the wireless short-range radio link units.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


  Claims 1, 3-7 are rejected under 35 U.S.C. 102(1) as being anticipated by Bora et al (US Pub. No: 2013/0063042).
Regarding claims 1 and 6, a wireless lighting control system of Bora et al disclose, a control system (figures 1 and 3, paragraphs [0079-0115]) comprising: a microcontroller(106); a low voltage power supply(low voltage, paragraph [0340]); an audio input rectifier and filter(paragraph[0293]); a rotary or other switch(paragraph [0125]); an electronic circuit having a wireless mesh radio, a wireless short-range radio link unit(blue-tooth, paragraphs [0123, 0203,0207]) distinct from said wireless mesh radio(figures 21-24 and 25, 37,paragraphs [0157-0182]) said wireless short-range radio link unit configured to receive a control message(also see figure 26 for wireless device for send day/time, update via wireless communication to ID, figure 91, paragraph [0391-0392]), a plurality of field-effect transistor drivers (figure 3) configured to connect to at least one individual light(paragraph [ 0107]) or sound producing device or set of said devices.
Regarding claim 3, Bora et al disclose wherein the rotary or other switch is a push button switch. Paragraph [0125].
Regarding claim 4, a wireless lighting control system of Bora et al disclose, a light or sound system comprising: a plurality of control systems(figures, 1, 3, 25, 11D1-IID7), wherein the plurality of control systems are interconnected in a non-hierarchical mesh network(figures 21-24 and 25, 37,paragraphs [0157-0182]); a mesh wireless radio that has the capacity to signal the mesh wireless radio of nearby control systems; a switch filter configured to permit hop signal rebroadcasting, a plurality of field effect transistor drivers (figures 3 or 5, Drivers (1-4))configured to connect to at least one individual light(310, 312, 314, 316) or sound producing device or set of devices, each of said plurality of field-effect transistor drivers is individually configurable to connect to and continuously synchronize a unique set of light  or sound producing devices from information transmitted through a non-hierarchical mesh network; wherein said plurality of control systems can be configured to wirelessly sync together through said wireless mesh radio. Figures 25, 37, paragraphs [0157-0182].
Regarding claim 5, Bora et al disclose wherein; each of said plurality of control systems further comprises: an electronic circuit having a wireless mesh radio; a microcontroller, a wireless short-range radio link unit(blue-tooth), a low voltage power supply(battery); an audio input rectifier and filter; and a rotary or other switch. Figures 1 and 3, paragraph [0079-0102].
Regarding claim 7, Bora et al disclose further comprising a smart phone having a software application or other music signaling unit which is configured to provide for area synchronization of color and light intensity within the system by wirelessly functionally connecting to one or more of the wireless short-range radio link units. Figure 54, paragraph [0256-0259].
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (Pub. No.: US 2015/0168931 Al).
Regarding claim 4, Jin discloses in Figs. 1-4, a light or sound system comprising a plurality of control systems (which include switch devices [100-108]; see Fig. 1; pars.[0037, 0040, 0053, 0054]), wherein the light or sound system is configured so that the plurality of control systems are interconnected in a non-hierarchical mesh network (see Fig. 1-4; pars.[0058, 0066, 0068, 0080]), wherein each of said plurality of control systems comprises a mesh wireless radio (corresponding to Bluetooth module [150]; see Fig. 1) that has the capacity to signal the mesh wireless radio of nearby control systems (see pars.[0040, 0054, 0058, 0066, 0068, 0080]), a plurality of field-effect transistor (FET) drivers individually configured to continuously synchronize a plurality of light or sound producing devices that are connected to said plurality of FET drivers based on information through the non-hierarchical mesh network.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Bora et al (US Pub. No: 2013/0063042) in view of Recker et al (US Pub. No: 2010/0327766).
Regarding claim 2, Bora et al disclose a button or switch mechanism as shown in paragraph [0125].
However, Bora et al do not disclose wherein the rotary or other switch is a rotary switch.
Recker et al disclose a rotary switch as shown in figures 35-36, paragraph [0243, 0418-0419].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Recker et al into the device of Bora et al to improve light setting level.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844